
	
		I
		112th CONGRESS
		1st Session
		H. R. 2761
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 520 of the Housing Act of 1949 to
		  provide flexibility to the definition of rural areas.
	
	
		1.Definition of rural
			 areaSection 520 of the
			 Housing Act of 1949 (42 U.S.C. 1490) is amended—
			(1)by striking
			 As used and inserting (a)
			 In
			 general.—Except as provided in subsection (b), as
			 used; and
			(2)by adding at the end the following new
			 subsection:
				
					(b)Authority for
				Secretary To include other areas
						(1)AuthorityThe Secretary may provide that a place,
				town, village, or city that does not meet the requirements under subsection (a)
				for consideration as rural or a rural area shall
				be considered rural or a rural area for purposes
				of this title for the period provided in paragraph (3) if such place, town,
				village, or city—
							(A)has a population
				not exceeding 35,000; and—
							(B)demonstrates to the satisfaction of the
				Secretary that—
								(i)such place, town, village, or city is
				experiencing economic distress, which may be evidenced by any factors of
				economic distress as the Secretary may provide, which may include factors such
				as—
									(I)an unemployment rate that is higher than
				the national average;
									(II)an average wage
				that is lower than the national wage;
									(III)an average home
				sale price that is less than the national average; or
									(IV)any other factor
				evidencing economic distress as the Secretary may provide; and
									(ii)eligibility of such place, town, village,
				or city for the programs under this title would be of significant value in
				helping such place, town, village, or city recover from such economic
				distress.
								(2)Request for
				treatment as rural; determinationThe Secretary shall provide for communities
				to submit requests for consideration of treatment as rural and a rural area
				pursuant to this subsection and the Secretary shall make a determination with
				respect to any such request not later that the expiration of the 90-day period
				beginning upon receipt of such request.
						(3)ApplicabilityA place, town, village, or city treated as
				rural and a rural areas pursuant to this subsection shall be so treated until
				the receipt of data from the first decennial census occurring after the
				determination pursuant to this
				subsection.
						.
			
